DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made to Applicant’s claim to foreign priority in application No. JP2018-135353, filed July 18, 2018. 
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
“a temperature maintaining step of maintaining a temperature of the solidified layer which is lowered to the second temperature in the temperature lowering step, at a predetermined cutting temperature” should be “a temperature maintaining step of maintaining a temperature of the solidified layer was lowered to the second temperature in the temperature lowering step, at a predetermined cutting temperature” in Claim 1.  Appropriate correction is required.
“cutting temperature” should be “predetermined cutting temperature” in Claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bessac (cited by Applicant in IDS field June 20, 2019, US 20150064048 A) in view of Abe (US 20030185697 A1) and in view of Abe ’08 (cited by Applicant in IDS filed June 20, 2019, JP 2008307895 A, English Machine translation provided).
Regarding Claim 1, Bessac discloses a method for producing a three-dimensional molded object (“method for fabricating a three-dimensional object by successive consolidation” Abstract), comprising: 
a solidified layer forming step of performing, one or more times, a recoating step of forming a material layer on a predetermined molding region and a solidifying step of irradiating the material layer with a laser beam or an electron beam to form a solidified layer (“deposit layer of powder onto a support…fuse the layer of powder by a first laser energy source…repeat the preceding steps until several supposed consolidated layers are formed” Abstract; “fusion of the powder with a laser beam” [0021]); 
a temperature lowering step of cooling the solidified layer from a first temperature (Fig. 4 right side tempering portion, tempering step starts at a first temperature which is above Mf) to a second temperature (see Fig. 4 right side tempering portion, tempering ends at a second temperature which is below Ms – approximately room temperature; “A tempering heat cycle is composed of an increase in temperature, of a period at constant temperature and of a slow cooling” [0027]; to be clear one of ordinary skill in the art would appreciate that the component during tempering be cooled to room temperature, particularly when utilizing slow cooling; one of ordinary skill in the art would recognize room temperature is 25C), the first temperature being equal to or higher than a martensitic transformation finish temperature of the solidified layer, and the second temperature being lower than the first temperature and equal to or lower than a martensitic transformation start temperature of the solidified layer (see Fig. 4 right side portion, the temperature is lowered from the starting tempering temperature which is above Mf, 
a temperature maintaining step of maintaining a temperature of the solidified layer which is lowered to the second temperature in the temperature lowering step, at a predetermined temperature (see Fig. 4, component is maintained at room temperature for a predetermined time prior to application of next layer – see right side of Fig. 4; “once heat treatment has been carried out on the first fused layer, a new layer of powder is deposited on the preceding layer and the heat treatment is applied to the new fused layer” [0075]; to be clear, the broadest most reasonable interpretation of the claims include wherein the predetermined temperature and the second temperature in the temperature lowering step may be the same temperature; one of ordinary skill in the art would appreciate that the steel would be cooled to room temperature for safe handling and/or inspection and as part of the tempering step – see explanation above and para. [0027]).

Bessac discloses maintaining at a predetermined temperature but does not expressly disclose wherein the predetermined temperature is a predetermined cutting temperature. Bessac is additionally silent towards a roughening step or finishing step, and thus does not disclose wherein the roughing step is started during the temperature lowering step; and the finishing step is performed during the temperature maintaining step.

 Abe discloses a roughening step of cutting a surface of the solidified layer so as to leave a predetermined margin (“during the formation of the integral laminated bodies, trimming is applied to a first zone…to remove unwanted portions of the respective laminated body” Abstract; “excessively sintered growth…formed as a result of application of laser energy to form a sintered layer…excessively sintered growth Ma generally represents a shape similar to the shape of icicles and results from an excessive portion of the powdery metallic material having been sintered” [0006]).
Abe ’08 discloses wherein surface finishing is performed at a predetermined temperature of 25C in order to produce a high precision surface finish prior to the application of the next layer (“a removal step for removing the surface and the interior of the surface of the shaped article 11 is repeated at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have first included a roughing step of cutting a surface of the solidified layer so as to leave a predetermined processing margin, as taught by Abe, and subsequently a finishing step of cutting the surface of the solidified layer so as to leave a processing margin smaller than the predetermined processing margin left in the roughing step, and at the predetermined temperature, for example, 25C, as taught by Abe ’08, for the invention disclosed be Bessac. One would be motivated to include a roughening step in order to remove excessive sintering growths which result in icicle like structures (see teaching above by Abe ’08). One would be motivated to include the finishing step at the predetermined temperature (room temperature, see explanation in rejection above for Bessac; see teaching above by Abe) in order to more precisely improve overall dimensional accuracy of the component and to reduce shrinkage. Additionally, while not explicitly stated by Abe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have started the roughing step during the temperature lowering step, and further completed the roughening step prior to completion of cooling to the second temperature, in order to create a more efficient process and because it would be obvious that the trimming of excessive growths prior to reaching 25C (the second temperature as well as the predetermined cutting temperature) would be beneficial to quickly remove the largest defects while still balancing and reducing or eliminating the impact of shrinkage of the component. To be clear, it would have been obvious to have trimmed the excessive growths in a roughening step during the cooling step from the first temperature to the second temperature and prior to the completion of the cooling step as a means to remove the largest of the defects and in order to produce a more efficient process. Further and 
Bessac in view of Abe ’08 thus disclose wherein the finishing step is performed during the temperature maintaining step (Bessac, see Fig. 4, temperature maintaining step after cooling to room temperature is at room temperature; Abe ’08, “predetermined temperature…for example. 25C…when the temperature is lowered to a predetermined temperature, the removal finishing step is started” [0032]).

	Regarding Claim 2, Bessac in view of Abe ’08 disclose wherein the cutting temperature is equal to the second temperature (Bessac, see Fig. 4, temperature maintaining step after cooling to room temperature is at room temperature; “tempering heat cycle is composed of an increase in temperature, of a period at constant temperature and of a slow cooling” [0027]; to be clear one of ordinary skill in the art would appreciate that the component during tempering be cooled to room temperature, particularly when utilizing slow cooling; one of ordinary skill in the art would recognize room temperature is 25C; Abe ’08, “predetermined temperature…for example. 25C…when the temperature is lowered to a predetermined temperature, the removal finishing step is started” [0032]; thus, one of ordinary skill in the art would appreciate that the temperature maintaining step occurring at room temperature is equal to the cutting temperature taught by Abe ’08).

Regarding Claim 3, Bessac in view of Abe ’08 disclose wherein the cutting temperature is normal temperature (Bessac, see Fig. 4, temperature maintaining step after cooling to room temperature is at room temperature; “tempering heat cycle is composed of an increase in temperature, of a period at constant temperature and of a slow cooling” [0027]; to be clear one of ordinary skill in the art would appreciate that the component during tempering be cooled to room temperature, particularly when utilizing slow cooling; one of ordinary skill in the art would recognize room temperature is 25C; Abe ’08, “predetermined temperature…for example. 25C…when the temperature is lowered to a predetermined 

Regarding Claim 4, Bessac in view of Abe disclose wherein a duration of the roughing step is shorter than a duration of the temperature lowering step, and the roughing step is completed before completion of the temperature lowering step (while not explicitly stated by Abe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have started the roughing step during the temperature lowering step, and further completed the roughening step prior to completion of cooling to the second temperature, in order to create a more efficient process and because it would be obvious that the trimming of excessive growths prior to reaching 25C (the second temperature as well as the predetermined cutting temperature) would be beneficial to quickly remove the largest defects while still balancing and reducing or eliminating the impact of shrinkage of the component. To be clear, it would have been obvious to have trimmed the excessive growths in a roughening step during the cooling step from the first temperature to the second temperature and prior to the completion of the cooling step as a means to remove the largest of the defects and in order to produce a more efficient process; it is well known in the art of surface modification and polishing to implement steps from largest to smallest grit for time and efficiency considerations; see explanation above in rejection of Claim 1).

Regarding Claim 5, Bessac discloses wherein the solidified layer is maintained at the first temperature during the solidified layer forming step (it has been interpreted by the broadest most reasonable interpretation that the solidified layer forming step also includes the heat treatment steps up until cooling and roughing/finishing (see instant specification Fig. 2 which shows the solidified layer forming step encompasses everything except for the cooling, roughing and finishing steps); see Fig. 4 of Bessac, right side, wherein the temperature above the Mf (i.e., at the first temperature) is maintained for a time prior to cooling and therefore reads on maintaining the solidified layer at a first temperature). Bessac relief tempering which allows the internal stresses to be reduced after quenching, re-establishing the impact toughness, and making the treated material less fragile and more ductile” [0029]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735

/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735